DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-4, 6-12, and 15-20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kawamura et al. (WO 2015/115530 A1) as set forth in the Final Rejection filed 06/14/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO 2015/115530 A1) as set forth in the Final Rejection filed 06/14/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, which the other claims are dependent upon, now recite the following:  “wherein the first cathode electrode layer does not comprise or consist of an organic compound and therefore is not an electron injection layer.”  However, notice that the cathode layer injects electrons towards the light-emitting layer and is thus inherently an “electron injection layer.”  The Office has thus disregarded the limitation “and therefore is not an electron injection layer” as recited by the Applicant for the purpose of this Examination.

Examiner’s Note
7.	The Office has relied upon national phase publication US 2016/0343950 A1 as the English equivalent of WIPO publication WO 2015/115530 A1 (herein referred to as “Kawamura et al.”).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO 2015/115530 A1) in view of Raychaudhuri et al. (US 2004/0140758 A1).
Regarding Claims 1-4, 6, 7, 9-12, and 15-20, Kawamura et al. discloses the following organic electroluminescent (EL) device (light-emitting diode): 

    PNG
    media_image1.png
    338
    607
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (2), anode (3), hole-transporting zone (6), light-emitting layer (5), electron-transporting zone (7) (inherently an electron-injecting/transporting layer), and cathode (4) (first cathode electrode layer) ([0105]).  Kawamura et al. discloses the following compound:

    PNG
    media_image2.png
    145
    334
    media_image2.png
    Greyscale

(page 15) such that X = O, A1 = phenyl, R1 = substituted C6 aryl (substituted phenyl), and R2 = unsubstituted C6 aryl (phenyl) of Formula (Ia) as recited by the Applicant as material comprising the electron-transporting zone ([0016], [0095], [0129]); the zone comprises a substance having high electron-transporting capability including a heteroaromatic compound that can further be included ([0129], [0132]).  Alternatively, the electron-transporting zone comprises the above phosphine oxide compound (as matrix material) which is doped with an electron-donating dopant such as tetrathiafulvalene (TTF) ([0131]).  Kawamura et al. discloses the cathode to comprise an alkali metal such as Li and Cs, alkaline earth metal such as Mg, an alloy such as MgAg (which comprises a first zero-valent metal (Mg) and second zero-valent metal (Ag)), and mixtures thereof ([0139]).  However, Kawamura et al. does not explicitly disclose a second cathode electrode layer as recited by the Applicant.
	Raychaudhuri et al. discloses a layer of cathode made of alkali metal or alkali earth metal that lies on top of an electron-transporting layer of an organic EL device; the cathode is prepared wherein an activator metal like Al is deposited on top of the metal layer ([0069]). Raychaudhuri et al. discloses a bilayer structure wherein activator metal Al is deposited on top of a layer of alkali metal (LiF) for “efficient electron injection” to the electron-transporting layer ([0069]).  It would have been obvious to further deposit a layer of Al on top of the layer (comprising MgAg) of the organic EL device as disclosed by Kawamura et al.  The motivation is provided by the disclosure of Raychaudhuri et al. which teaches that depositing activator metal like Al on a layer comprising alkali metal or alkali earth metal results in efficient electron injection to the electron-transporting layer of an organic EL device.

	Regarding Claim 8, Kawamura et al. discloses another embodiment:

    PNG
    media_image3.png
    188
    348
    media_image3.png
    Greyscale

(page 35) such that X = O, A1 = Formula (III) (with n = 0, m = 1, o = 1, Ar1 = unsubstituted C6 arylene (phenylene), and R4 = substituted C17 aryl (where substituent = C1 alkyl (methyl) group)), and R1-2 = unsubstituted C6 aryl (phenyl) of Formula (Ia) as recited by the Applicant.  

	Regarding Claim 13, Kawamura et al. discloses its inventive phosphine oxide compounds to be of the following form:

    PNG
    media_image4.png
    115
    284
    media_image4.png
    Greyscale

([0031]) where X = O, S, or Se ([0032]), n = 1-3 ([0036]), L1 = arylene group ([0038], and Ar3 = aromatic or heteroaromatic condensed hydrocarbon group ([0035]).  Kawamura et al. discloses the following embodiment:

    PNG
    media_image2.png
    145
    334
    media_image2.png
    Greyscale

(page 15).  However, Kawamura et al. does not explicitly disclose any of the compounds as recited by the Applicant.  Nevertheless, it would have been obvious to modify the above compound such that it corresponds to compound (VI) as recited by the Applicant.  The motivation is provided by the fact that the modification merely involves change in the substitution position of the pyrenyl group (from a para to a meta position relative to the phosphine group), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Kawamura et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success. 

Response to Arguments
11.	Applicant’s arguments on pages 13-16 with respect to the deficiencies of the previously cited prior art have been considered but are moot because the new ground of rejection as set forth above.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786